                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               STATESVILLE DIVISION
                                  5:18-cv-00181-FDW

GREGORY H. JONES,                   )
                                    )
                  Plaintiff,        )
                                    )
vs.                                 )
                                    )
                                    )                        ORDER
                                    )
FNU RICKMAN, et al.,                )
                                    )
                  Defendants.       )
____________________________________)

        THIS MATTER is before the Court on Plaintiff’s letter [Doc. 20], which the Court

construes as a motion to substitute parties.

        In his motion, the Plaintiff clarifies which individuals he intended to name as Defendants

in his Amended Complaint. These Defendants include the four Defendants currently listed in the

docket in this matter (FNU Rickman, FNU Townsend, FNU Abreu, and Eric Hooks) and five

additional Defendants about which Plaintiff made factual allegations in his Amended Complaint

but did not clearly name as Defendants in this matter. These individuals include Kenneth Lassiter,

Paula Smith, Dora Plummer, James Claire, and Donna L. Woodruff. The Court will grant

Plaintiff’s motion to add these Defendants.

        The Plaintiff also requests an explanation of Local Rule 4.3. Plaintiff is directed to pages

4 and 5 of the Court’s June 20, 2019 [Doc. 17] for information regarding Local Rule 4.3 as it

relates to Plaintiff’s case.

        IT IS, THEREFORE, ORDERED that:

        (1) Plaintiff’s motion to substitute parties is [Doc. 20] is GRANTED and Kenneth
   Lassiter, Paula Smith, Dora Plummer, James Claire, and Donna L. Woodruff are hereby

   named as Defendants in this matter in accordance with the allegations of Plaintiff’s

   Amended Complaint [Doc. 16].

(2) The Clerk is instructed to change the title of Plaintiff’s motion [Doc. 20] to “Motion to

   Substitute Parties.”

                                     Signed: July 11, 2019




                                         2
